Citation Nr: 0620179	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-41 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a skin disorder 
also claimed as jungle rot/tinea pedis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut. 

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran was not shown to have sustained an injury to 
his left knee during service and is not shown to currently 
have a left knee disability to include degenerative joint 
disease that is related to service or any event of service 
origin.

3.  Degenerative joint disease of the left knee was first 
shown many years after service. 

4.  The veteran was not shown to have a skin disorder of the 
feet to include jungle rot/tinea pedis during service and his 
current tinea pedis is not shown to be related to service or 
an event of service origin. 


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability which 
was incurred in or aggravated by service nor may degenerative 
joint disease of the left knee be presumed to have been 
incurred in service.  38 U.S.C.A. §§  1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. (2005).

2.  The veteran does not have a skin disorder of the feet to 
include jungle rot/tinea pedis which was incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and conduct 
examinations or obtain opinions if necessary.  The veteran 
was specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  The veteran was advised that 
the RO needed evidence showing that his left knee disability 
and jungle rot existed from service to the present time.  In 
the October 2003 letter, the RO also advised the veteran that 
they would make reasonable efforts to obtain any of his 
private medical records or evidence to support his claim.  
Thus, the claimant has been provided notice of what VA was 
doing to develop the claim, notice of what the claimant could 
do to help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

In addition to the report of the rating decision in March 
2004, the veteran was provided with a statement of the case 
in November 2004 which listed the evidence considered, the 
actions taken and described the basis for the denial of his 
claim.  In response to the November 2004 statement of the 
case, the veteran requested a personal hearing in February 
2005, but he failed to report.  He then requested and failed 
to report for a video conference hearing before the Board 
which was scheduled for October 2005.  The veteran claims he 
injured his left knee in a jeep accident in service and that 
he has jungle rot/ tinea pedis which was incurred in service.  
VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) and the 
claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  Thus, in sum, the 
veteran was informed of the duty to notify, the duty to 
assist, to include the duty to obtain records, and to order 
examinations or obtain opinions.   
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's service medical records and VA 
treatment records have been obtained and the veteran has 
submitted medical evidence in support of his claim.  The 
records and action taken satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  The Board also finds that in the 
absence of any showing of a left knee injury in service or 
any relevant skin problems in service, a current VA 
examination is not necessary as there is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in October 2003.  This notice predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at that time, the Board is not 
granting service connection; thus, the degree of disability 
or effective date are moot with no prejudicial error. 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and the veteran has 
submitted evidence and argument in support of his claim.  
There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.   

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran is seeking service connection for a 
left knee disability and jungle rot/tinea pedis of his feet.  
For the reasons set forth below the Board finds that the 
preponderance of the evidence is against his claims.

On the initial examination for service the veteran reported 
having a right knee injury three years before service with no 
problems for two years.  There were no complaints or findings 
of any left knee problems at the time of his coming onto 
active duty or during service.  The service medical records 
are silent for any left knee injury or disease or for 
complaints or findings of a skin disorder of the feet.  The 
veteran was seen with complaints of a right knee sprain in 
March 1971 and he related not having right knee buckling 
since the summer of 1968, a period prior to service.  Two 
days later it was noted that he had done well in physical 
therapy.  No left knee complaints or findings were noted.  In 
addition, there were also no complaints or findings of a left 
knee disability or skin disorder of the feet at the time of 
the veteran's separation from service.  On clinical 
evaluation at separation, his skin, feet and knees were 
described as normal.  The Board finds that this 
contemporaneous evidence from service showing no left knee 
injury or disease or skin disorder of the feet weighs against 
his current claim for service connection. 

The veteran filed his current claims for service connection 
in September 2003 and has submitted medical records in 
support.  Medical records dated in 2003 and 2004 from the 
State of Connecticut, Department of Veterans' Affairs were 
received.  The veteran came in seeking treatment for 
substance abuse issues.  Records dated in September 2003 
contain one note where he reported being in a jeep accident 
in service with no reference to any left knee injury from the 
accident.  On reporting his medical history he related having 
left knee pain and on another report he described having 
athletes foot and a knee problem from a jeep accident.  
Entries in October 2003 note treatment for severe athlete's 
foot with the assessment of tinea pedis and being seen for 
knee pain after playing basketball.  The October 2003 records 
contain no reference to problems with tinea pedis in service.  
In a February 2004 statement from C. Whelan, APRN, she 
reported treating the veteran for severe tinea pedis with a 
bacterial infection.  She noted he "gives a history 
compatible with development of this condition secondary to 
combat boot usage and may be 'service-connectable.'"  

The Board does not accord much weight to these records from 
2003 and 2004 and C. Whelan's 2004 opinion, as they reflect 
only the veteran's reported history approximately thirty 
years after service without actual corroborative findings in 
the service medical records.  In addition, C. Whelan's 
opinion that the veteran's tinea pedis may be related to 
service lacks credibility as it is not supported by any 
actual findings from his service medical records.    See 
Bloom v. West, 12 Vet.App. 185,187 (1999) (finding doctor's 
use of word "could" without supporting clinical data or 
other rationale rendered doctor's opinion too speculative to 
provide the degree of certainty required for medical nexus 
evidence); Obert v. Brown, 5 Vet.App. 30, 31 (1993) (noting 
that the physician's statement that the veteran "may" have 
been showing symptoms, also implied that he "may not have" 
been showing symptoms, was too speculative without obtaining 
further medical evidence to support or repudiate the 
speculative medical statement); see also Vargus-Gonzalez v. 
West, 12 Vet.App. 321,328 (1999) (finding that the Board may 
assess the credibility and weight given to the evidence).

VA treatment records dated from 2000 to 2004 have also been 
received.  An April 2000 entry noted the veteran was being 
seen for a physical.  His skin and joints were described as 
negative.  In January 2004 he complained of long standing 
knee pain with no reference to service.  It was also noted he 
had severe tinea pedis that was essentially in remission with 
treatment.  There was no reference to having these problems 
in service.  In April 2004 degenerative changes of the left 
knee were reported and the impression was osteoarthritis.  
Again, there is no reference to having knee problems in 
service.  In another April 2004 entry, when being seen for 
tinea pedis, the veteran reported that his skin condition was 
noted to be "jungle rot," but he stated he was not in the 
jungle in service, but he did get treated for the problem 
with his feet.  In an October 2004 entry he reported knee 
pain, the left greater than the right after sports injuries 
with football and basketball.  He related the condition was 
worse as he was trying to be more active.  There was no 
reference to service.  

The Board finds that these VA medical records also weigh 
strongly against the veteran's claim.  In regard to his left 
knee, there is no indication that his current knee problems 
are related to service or any event of service origin.  In 
regard to his skin, the only positive finding is his reported 
history of having problems in service.  However, the earlier 
April 2000 record reflected no knee or skin problems.  These 
VA treatment records indicating that the veteran's problems 
began more than thirty years after service strongly supports 
a finding that his current left knee disorder, including 
arthritis, and skin problems of the feet are not related to 
service. 

In sum, the veteran's service medical records are silent for 
any complaints or findings of a left knee injury or skin 
problems of the feet with the first actual documentation of 
these disorders first occurring more than thirty years after 
service.  This more than thirty year span of time without any 
reference to service, other than the veteran's assertions, 
weighs heavily against the claim.  The Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  

The Board has also considered the veteran's assertions in 
support of his claims.  While the Board does not doubt the 
veteran's sincere belief in the merits of his claim, his 
statements alone are not sufficient to demonstrate that his 
current knee complaints and tinea pedis of his feet are 
related to service or any event of service origin.  The 
veteran is not a medical professional.  Although he is 
competent to testify as to what he experienced he is not 
shown to possess the medical training and expertise necessary 
to render a medical opinion, his statements do not constitute 
medical evidence of a nexus between service and claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  As the weight of the evidence is against his 
claims, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The preponderance is against the veteran's 
claims, and it must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a skin disorder, also 
claimed as jungle rot/tinea pedis is denied. 



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


